In the course of widening Van Wyck Expressway in the borough of Queens, forty-eight one and two-family houses are required to be removed. Under the authority of sections 381 and 384 of the New York City Charter and section 384-15.0 of the Administrative Code of the City of New York, the city proposes to condemn land, of which petitioners’ property is a part, located some distance from the Expressway, and to relocate the forty-eight houses thereon. This is an application by petitioners to this court for an order in the nature of prohibition, restraining the Justice assigned to the condemnation part, the City of New York and its corporation counsel, from making and entering any order and from taking any further proceedings, etc., looking to the acquisition in condemnation of petitioners’ property, on the ground that the property sought to be taken is not for a public use and because the section of the Administrative Code under which petitioners allege the city is proceeding is in violation of the Federal and State Constitutions. Application denied, without costs, on the ground that petitioners’ property is being taken for a public use. (Brown v. United States, 263 U. S. 78.) The city is not proceeding to condemn under the authority of section 384-15.0 of the Administrative Code, added by chapter 898 of the Laws of 1947, but under the authority of sections 381 and 384 of the New York City Charter. The cited section of the Administrative Code is the authority for the relocation. (No. 325.) In view of the decision in Matter of Watkins v. Ughetta (No. 324, decided herewith) the motion is dismissed, without costs, as academic. Present — Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ.